Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has elected group I claims 1-15 and 17-18 with traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-14 and 17 , it appears that the applicant’s attending to claim a physical structure or composition of the abrasive article by way of process of testing the abrasive  article which is unclear and indefinite since one of ordinary skill in the art would not be able to fully and positively understand the meets and bounds of the claimed invention.  It is unclear what structure achieves the desired range that is disclosed. Applicant is encouraged to clarify and clearly claim the structure of the abrasive article rather for advancing prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyras, US20120231691.
Regarding claim 1, Peyras discloses a nonwoven web comprising first fibers having a first diameter and second fibers having a second diameter (paragraph 0027); and abrasive particles distributed throughout at least a portion of the nonwoven web (paragraph 0013); wherein the first fibers have a denier of at least about 1 and no greater than about 10,  the second fibers having a denier of at least about 10 (Paragraph 0027).
However, Peyras does not explicitly disclose the first fibers are at least about 10 wt% and no greater than about 50wt% of the fibers in the nonwoven web, and the second fibers are at least about 50 wt%  and no greater than about 90wt% of the fibers in the nonwoven web.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the first fibers are at least about 10 wt% and no greater than about 50wt% of the fibers in the nonwoven web, and the second fibers are at least about 50 wt%  and no greater than about 90wt% of the fibers in the nonwoven web, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, such modification would produce desired nonwoven article wherein in it is generally known that the amount of fiber components would enhance nonwoven article stiffness, compactness or provide a more open or lofty fibers depending on size mixture. 
Regarding claim 10, Peyras discloses each and every limitation set forth in claim 1.  Furthermore, Peyras discloses a binder adhering the abrasive particles to the fibers of the nonwoven web.  (Paragraph 0035)
Regarding claim 13,  Peyras discloses each and every limitation set forth in claim 1. However  Peyas does not explicitly disclose a 6 inch diameter .5 width test wheel having the same composition as the nonwoven abrasive article tested on 1/8 inch diameter carbon steel over 30 minutes, using 8 pounds  of force, a 36000 rotations per minute, 15 second on and 15 seconds off, has a wear of about 1 g to about 20 g of the test wheel.  However, the claim is unclear as rejected above under 112(b). Furthermore, the limitations above appear to be referring to a test wheel not the invention  “ a nonwoven abrasive article” , for purpose of examination the limitations above have been interpreted as being any structure that enables an abrasive article wear of about 1 g to about 20 g which Peyas inventions would be capable of. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an abrasive article use such that the process produces a wear of about 1 g to about 20 g , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 14, Peyras discloses each and every limitation set forth in claim 1. However  Peyas does not explicitly disclose a 6 inch diameter .5 inch width test wheel having the same composition as the nonwoven abrasive article tested on 1/8 inch diameter carbon steel over 30 minutes, using 8 pounds of force, at 3600 rotations per minutes, 15 seconds on and 15 seconds off, cuts about 10 g to about 100 g of the carbon steel. However, the claim is unclear as rejected above under 112(b). Furthermore, the limitations above appear to be referring to a test wheel not the invention  “ a nonwoven abrasive article” , for purpose of examination the limitations above have been interpreted as being any structure that enables an abrasive article to cut about 10g to about 100 g of a carbon steel which Peyas invention would be capable of. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an abrasive article use such that the process produces cuts about 10 g to about 100 g of the carbon steel , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 15,  Peyras discloses each and every limitation set forth in claim 1. However  Peyas does not explicitly disclose the nonwoven abrasive article has a density of about 3 g/in ^23 to about 23 g/in^3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a nonwoven abrasive article having a density of about 3 g/in ^23 to about 23 g/in^3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art furthermore, the density of the article would either enhance the polishing rate or the longevity of the abrasive article. 
Regarding claim 17, Peyras discloses a nonwoven web comprising fibers and pores between the fibers (Fig 1); and abrasive particles (paragraph 0006), at least a portion of the pores between the fibers independently comprising one or more abrasive particles (Paragraph 0016);
 wherein each of the pores is independently about the same size as the one or more abrasive particles therein, 6 inch diameter .5 inch width test wheel having the same composition as the nonwoven abrasive article tested on 1/8 inch diameter carbon steel over 30 min, using 8 pounds of force, at 3600 rotations per minute, 15 seconds on and 15 seconds off, has a wear of about 2 g to about 5 g of the test wheel,  a 6 inch diameter .5 inch width test wheel having the same composiiont as the nonwoven abrasive article tested on 1/8  inch diameter carbon steel over 30 minutes, using 8 pounds of force, at 3600 rotations per minute, 15 seconds on and 15 seconds off, has a cut of the carobn steel of about 30 g to about 50 g , and the nonwoven abrasive article has a density of about 3 g/ in ^3 to about 23 g/in^3.
It would have been an obvious matter of design choice to have incorporated each of the pores is independently about the same size as the one or more abrasive particles therein, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
However, the claim is unclear as rejected above under 112(b). Furthermore, the limitations above appear to be referring to a test wheel not the invention  “ a nonwoven abrasive article” , for purpose of examination the limitations above have been interpreted as being any structure that enables an abrasive article wear of about 1 g to about 20 g which Peyas inventions would be capable of. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an abrasive article use such that the process produces a wear of about 1 g to about 20 g , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, the limitations above appear to be referring to a test wheel not the invention  “ a nonwoven abrasive article” , for purpose of examination the limitations above have been interpreted as being any structure that enables an abrasive article to cut about 10g to about 100 g of a carbon steel which Peyas invention would be capable of. Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an abrasive article use such that the process produces cuts about 10 g to about 100 g of the carbon steel , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a nonwoven abrasive article having a density of about 3 g/in ^23 to about 23 g/in^3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art furthermore, the density of the article would either enhance the polishing rate or the longevity of the abrasive article.
Regarding claim 18, Peyras discloses the nonwoven web comprising first fibers having a first diameter and second fibers having a second diameter (paragraph 0027); and abrasive particles distributed throughout at least a portion of the nonwoven web (paragraph 0013); wherein the first fibers have a denier of at least about 1 and no greater than about 10,  the second fibers having a denier of at least about 10 (Paragraph 0027).
However, Peyras does not explicitly disclose the first fibers are at least about 10 wt% and no greater than about 50wt% of the fibers in the nonwoven web, and the second fibers are at least about 50 wt%  and no greater than about 90wt% of the fibers in the nonwoven web.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the first fibers are at least about 10 wt% and no greater than about 50wt% of the fibers in the nonwoven web, and the second fibers are at least about 50 wt%  and no greater than about 90wt% of the fibers in the nonwoven web, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, such modification would produce desired nonwoven article wherein in it is generally known that the amount of fiber components would enhance nonwoven article stiffness, compactness or provide a more open or lofty fibers depending on size mixture. 
Claims 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyras, US20120231691 and in view of Adefris, US8142531.
Regarding claim 2,  Peyras discloses each and every limitation set forth in claim 1. However, Peyras does not disclose at least a portion of the abrasive particles comprise one or more substantially flat faces. 
Adefris teaches a nonwoven abrasive article having abrasive particles with at least a portion of the abrasive particles comprises one or more flat faces. (12:21-31 , Fig 1a and 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive particles in Peyras to have further incorporated a one or more substantially flat faces as taught by Adefris in order to provide more efficient abrading particle wherein the edges of the particle shape have a more aggressive cutting during use. 
Regarding claim 5, Peyras in view of Adefris discloses each and every limitation set forth in claim 2.  Furthermore, Adefris teaches the abrasive particles have a particle size of about 10 microns to about 750 microns.  (9:13-23)
Regarding claim 6,  Peyras in view of Adefris discloses each and every limitation set forth in claim 5.  Furthermore, Adefris teaches the abrasive particles have a particle size of 30 microns to about 150 microns.  (9:13-23)
Regarding claim 7, Peyras in view of Adefris discloses each and every limitation set forth in claim 2.  Furthermore, Adefris teaches the abrasive particles are shaped, abrasive particles.  (Fig 1A)
Regarding claim 8, Peyras in view of Adefris discloses each and every limitation set forth in claim 7.  Furthermore, Adefris teaches the shaped abrasive particle comprising a perimeter that is polygonal. (Fig 1A)
Regarding claim 9, Peyras in view of Adefris discloses each and every limitation set forth in claim 7.  Furthermore, Adefris teaches the shaped abrasive particle comprises a perimeter that is triangular, rectangular, circular, elliptical, trapezoidal, pentagonal, or star shaped. (Fig 1A)
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyras, US20120231691 and in view of Adefris, US8142531 and further in view of Hsu , US20130012112.
Regarding claims 3 and 4, Peyras in view of Adefris discloses each and every limitation set forth in claim 2. However, Peyras in view of Adefris fails to disclose the substantially flat face is contacted by one or more of the fibers of the nonwoven web that are substantially parallel to the flat face or each of the substantially flat faces is independently contacted by one or more of the fibers of the nonwoven web that are substantially parallel to the respective flat face.
Hsu teaches a nonwoven abrasive article having abrasives that come into contact with fibers.  (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the configuration of nonwoven abrasive article disclosed by Peyras in view of Adefris to have further incorporated flat face s to be contacted by one or more of the fibers of the nonwoven web as taught by Hsu in order to support each particle and anchoring them to the nonwoven structure for longer life span of the abrasive article. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a flat face of the abrasive particle to be substantially parallel to one or more of the fibers, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyras, US20120231691 and in view of Hsu, US20120088443
Regarding claims 11 and 12, Peyras discloses each and every limitation set forth in claim 1. However  Peyas does not explicitly disclose one or more compressed bonded layers of the nonwoven web or the nonwoven abrasive article is a unitized abrasive wheel.   (the limitations unitized has been interpreted as being compressed stacked based on applicant’s spec  paragraph 0058)
Hsu teaches a nonwoven abrasive article having plurality of fibers with multiple layers stacked and compressed. (Fig 1, paragraphs 0024 and 0029)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified configuration of the abrasive article disclose by Peyas to have further incorporated a one or more compressed bonded layers of the nonwoven web or the nonwoven abrasive article is a unitized abrasive wheel as taught by Hsu in order to increase tool life span and reduce the need for abrasive article replenishment during use.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723